Per Curiam.
The amount collected on the 1700,000 note has a material bearing on the value of the testamentary trust set up for the minor, Mary Elizabeth Buchan. This fact is sufficient to justify Wa-chovia in asking the Superior Court to advise and direct it with respect to the proposed compromise. Trust Company v. Buchan, 256 N.C. 142, 123 S.E. 2d 489.
Appellants did not except to any of the court’s findings. Its findings are stated in more detail than our summary. The exception to the judgment presents the sole question: Do the facts found support the court’s legal conclusion and its judgment authorizing settlement on the terms outlined? The answer is yes.
Counsel for plaintiffs in the suits against the insurance companies did not, as appellants suggest, over emphasize the difficulty confronting them. Sims v. Insurance Company, 257 N.C. 32, 125 S.E. 2d 326; Rhinehardt v. Insurance Company, 254 N.C. 671, 119 S.E. 2d 614. Even so, those named as beneficiaries in the contracts of insurance had the legal right to press the litigation until the courts finally determined the rights of the parties.
Maker of the note preferred to take its chances rather than accept the relatively small sum it would receive if Wachovia insisted on payment in full. Bad faith is not suggested. There is no evidence on which such a finding could be made. Wachovia concluded that it would be better to make some adjustment rather than to risk all in litigation. It concluded the best interest of the Buchan Estate would be served by accepting the offers on which the litigation could be disposed of. The Superior Court, after careful consideration, approved Wachovia’s conclusion. We find nothing justifying a reversal. Hence the judgment is:
Affirmed.